TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00831-CR
NO. 03-11-00832-CR


Ex parte Safiq Karedia




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NOS. D-1-DC-08-300752-A & D-1-DC-08-300753-A
HONORABLE CLIFFORD BROWN, JUDGE PRESIDING


O R D E R


PER CURIAM

	We withdraw our order dated May 24, 2012, and substitute the following in its place.
	On November 21, 2011, applicant Safiq Karedia filed these two accelerated
appeals from the denial of his applications for writ of habeas corpus.  The records were complete on
February 10, 2012, and the briefs were originally due on March 1, 2012.  Karedia's retained counsel
requested and obtained three extensions of time to file Karedia's briefs from this Court, making the
briefs due on June 1, 2012.  On June 7, 2012, Karedia's counsel requested a fourth extension of time
to file the briefs.
	We grant the motion in part and order Karedia's counsel, Ariel Payan, to file
Karedia's briefs on or before July 3, 2012.  If the briefs are not filed by that date, counsel may be
required to show cause why he should not be held in contempt of court.


	It is ordered on June 22, 2012.


Before Chief Justice Jones, Justices Pemberton and Rose
Do Not Publish